DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action corrects the Notice of Allowance dated November 24, 2021 as follows: Claims 15-20 are rejoined

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 03/18/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 15-20 are rejoined.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: wherein the lower portion of the sidewall of the contact structure is laterally aside the gate structure and exposed by the air gap, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Cheng (USPATENT: 9368572) discloses in Fig 1 a semiconductor device, comprising:
a substrate(120/212/232), having source/drain (S/D) regions(212/232);
a gate structure(320) on the substrate(120/212/232) and between the S/D regions(212/232) (examiner interprets between in the top to bottom direction);
a dielectric structure(650/440/450) covering the gate structure(320);
a contact structure(560/500), penetrating through the dielectric structure(650/440/450) to connect to the S/D region(examiner interprets connected as electrically connected by way of 120);
wherein a lower portion(lower portion of 500) of a sidewall of the contact structure(560/500) is spaced apart from the dielectric structure(650/440/450) by an air gap(660) therebetween (examiner interprets spaced apart as spaced apart from the innermost region of 650), while an upper portion(560) of the sidewall of the contact 

Claims 9-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: a first etch stop layer, sandwiched between the first dielectric layer and the second dielectric layer, wherein the second dielectric layer laterally protrudes from a sidewall of the first etch stop layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Cheng (USPATENT: 9368572) discloses in Fig 1 a semiconductor device, comprising:
a substrate(120/212/232), having source/drain (S/D) regions (212/232);
a gate structure(320) on the substrate(120/212/232) and between the S/D regions(212/232) (examiner interprets between in the top to bottom direction);
a contact structure(560/500) laterally aside the gate structure(320) and connected (examiner interprets connected as electrically connected) to the S/D region (by way of 120);
a first dielectric layer(650/440) laterally aside the gate structure(320) and the contact structure(560/500), wherein the first dielectric layer(650/440) is spaced apart from the contact structure(560/500) by an air gap(660) therebetween(examiner interprets spaced apart as spaced apart from the innermost region of 650); and


Claims 15-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of manufacturing a semiconductor device, comprising: wherein a lower portion of a sidewall of the contact structure is spaced apart from the dielectric structure by the second air gap therebetween, while an upper portion of the sidewall of the contact structure is in contact with the dielectric structure, wherein the lower portion of the sidewall of the contact structure is laterally aside the gate structure and exposed by the second air gap, in combination with the rest of claim limitations as claimed and defined by the Applicant.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819